Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered March 24, 1998, convicting him of attempted burglary in the second degree, criminal mischief in the fourth degree, and attempted petit larceny, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favor*689able to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Friedmann, H. Miller and Schmidt, JJ., concur.